Citation Nr: 1536929	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for peripheral neuropathy of the right lower extremity rated as 10 percent disabling prior to April 14, 2010, and 20 percent disabling thereafter.

2.  Entitlement to a higher disability rating for peripheral neuropathy of the left lower extremity rated as 10 percent disabling prior to April 14, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to April 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the claims in December 2014.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, bilateral peripheral neuropathy of the lower extremities primarily consists of wholly sensory impairment consisting of complaints of pain, tingling, and numbness in each lower extremity.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.120, 4.124, 4.124(a), Diagnostic Code 8521 (2014).

2.  For the entire rating period on appeal, an initial rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.120, 4.124, 4.124(a), Diagnostic Code 8521 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in December 2007, March 2008, and February 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Initial Rating for Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran contends that he is entitled to higher initial ratings for peripheral neuropathy of the right and left lower extremities.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Under Diagnostic Code 8521, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

At a November 1998 VA examination, the Veteran reported that his feet have been getting weaker over the last 10 years, to the extent that he can "barely walk."  The examiner noted weakness, stiffness, and distal paresthesias in the feet and lower legs.  The examiner remarked, "I cannot see how [the Veteran] can do any work because his legs are just very weak so I think he is quite disabled and permanently so."

A December 2007 VA examination found objective evidence of peripheral neuropathy of the bilateral lower extremities.  

A VA prescription record shows that the Veteran has been taking Gabapentin 800 mg for "pain/neuropathy" since at least February 2008.

A March 2008 VA treatment record shows that a nerve conduction study revealed that the Veteran has mild sensory neuropathy.

In April 2008, he reported that his legs give out while he is walking, causing him to fall.  He stated that over the weekend he had been walking up the steps and his left leg gave out, causing him to fall and bruise his arms and face.  He stated that he cannot do without his Gabapentin.  He reported that he works in maintenance, and at times has to use a ladder and bend frequently.  This exacerbates his leg pain, which he states has gotten worse.  The VA physician stated, "with his neuropathy, I recommended that he avoid climbing ladders."

In January 2009, he reported that he is in constant pain that is an 8/10.  He cannot stand for long periods of time and gets dizzy when he stands up too quickly.  He is unsteady on his feet.  The VA physician stated, "it is my belief that he cannot return to work in maintenance secondary to [chronic back pain, neuropathy, a knee condition, and diabetes]."

The Board finds that, for the period prior to April 14, 2010, the Veteran's symptoms more nearly approximate the next higher, 20 percent rating evaluation.  The medical and lay evidence reflects that he has constant pain and frequent episodes of lower extremity weakness and giving out, which impacts his ability to work and participate in activities of daily living.  For example, the April 2008 VA treatment note shows that he has frequent falls which result in physical injury and a safety risk at work.  The objective clinical evidence, including the March 2008 nerve conduction study, indicates that the Veteran's neuropathy symptoms are only mild.  However, the lay statements combined with the medical observations by VA physicians show that the Veteran's lower extremity neuropathy symptoms more nearly approximate the level of impairment contemplated by a 20 percent rating evaluation.  A higher than 20 percent rating is not warranted, because severe symptoms are not shown.  The highly probative clinical evaluations generally reflect sensory impairment and do not show additional symptomatology, such as skin/trophic changes, impaired reflexes, or periods of paralysis.  The rating criteria limit the findings of severity to moderate for sensory disturbance symptoms.  
38 C.F.R. § 4.124(a).  Consequently, a rating in excess of 20 percent is not warranted.  Id. 

An April 2010 decision by the Social Security Administration determined that the Veteran is no longer able to do his usual job duties due to his physical disabilities, and he is therefore considered disabled.

An October 2012 letter from Dr. K.M. states, "it is my opinion that the above patient is unemployable for both an active and sedentary job secondary to his chronic medical conditions that include degenerative spinal stenosis of the lumbar spine, diabetic peripheral neuropathy, carpal tunnel, and degenerative joint disease of the shoulder and knees.

A March 2013 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 25, 2009.

At a February 2015 VA peripheral nerves examination, the Veteran was found to have moderate constant pain related to his lower extremity peripheral nerve condition.  No paresthesias or dysesthesias was found, and numbness was reported as mild.  Deep tendon reflexes were hypoactive in the right knee and absent in the left knee and bilateral ankles.  Sensation was decreased in the left thigh, knee, ankle and foot, and normal in the right thigh, knee, ankle and foot.  Regarding sensation testing, the examiner remarked, "inconclusive exam but he seems to feel better entire right side than left?"  No skin changes were found, and gait was considered normal.  Severity evaluation of the lower extremity nerves indicated that there was no complete or incomplete paralysis.  The Veteran did not report using assistive devices as a normal mode of locomotion.  The examiner reported that the Veteran has scars, but that none of the scars are painful and/or unstable, nor is the total affected area greater than 39 square centimeters.  The Veteran reported pain upon straight leg raising.  The examiner reported that the peripheral nerve condition impacted the Veteran's ability to work, but noted that his dismissal from his last job was related to a separate medical problem.  

The Board finds that a rating in excess of 20 percent for the lower extremities is not warranted for the period from April 14, 2010.  The evidence of record does not indicate that the Veteran has incomplete "severe" paralysis of the nerves.  The evidence of record indicates that, although walking is impaired, the Veteran has the ability to feel and move his feet and legs; accordingly, paralysis is not present.  Neurological symptoms consisting of sensory disturbances cannot be assessed as posing more than moderate incomplete paralysis.  38 C.F.R. § 4.124a.  The clinical evidence detailed above shows that the Veteran's peripheral neuropathy symptoms generally consisted of sensory disturbances.  The clinical evidence weighs against findings of impaired motor function, muscle atrophy, or skin changes in either lower extremity.  The Board considers the clinical evidence to be most probative in determining whether additional symptoms such as muscle atrophy, trophic changes, and weakness, among others are present.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  This is because the clinical findings were reported by unbiased medical professionals.  Id.  Given the limitations for peripheral neuropathy ratings based primarily on sensory disturbances, a finding of severe partial paralysis for peripheral neuropathy is not warranted.  Id.; 38 C.F.R. 
§ 4.124a, DC 8521.

As noted above, the clinical evidence continues to show mild symptomology (See February 2015 VA examination report), while the lay testimony of the Veteran and the medical observations of VA physicians continue to show a level of impairment more nearly approximating that contemplated by a 20 percent rating evaluation.  To that end, the Social Security Administration determination and the award of a TDIU indicate that the Veteran cannot work due to his disabilities.  In sum, based upon the Veteran's credible reports and contemporaneous clinical records, a rating of 20 percent, but no higher, for moderate symptoms in each lower extremity is warranted for the entire appeal period.  To the extent that the Veteran seeks higher ratings during the period on appeal, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.
Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's neuropathy has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, the record reflects that his symptomology is moderate, at worst.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire rating period on appeal, entitlement to a 20 percent rating evaluation, but no higher, for peripheral neuropathy of the right lower extremity is granted.

For the entire rating period on appeal, entitlement to a 20 percent rating evaluation, but no higher, for peripheral neuropathy of the left lower extremity is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


